   Case 1:20-cv-00453-JTN-SJB ECF No. 8 filed 06/02/20 PageID.24 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 CLARENCE OTWORTH,

         Plaintiff,
 v.                                                                    Hon. Janet T. Neff

 THOMAS L. DORWIN, in his                                              Case No. 1:20-cv-453
 official capacity, et al.,

       Defendants.
 _____________________________/

                             REPORT AND RECOMMENDATION

       Plaintiff Clarence Otworth has sued Thomas L. Dorwin, the Clerk of this Court, and

Magistrate Judge Raymond S. Kent, in their official capacities pursuant to 42 U.S.C. § 1983,

alleging in his amended complaint that they violated his right to file a lawsuit, as well as a criminal

statute, 18 U.S.C. § 242, by refusing to file Otworth’s lawsuit against Michigan Governor Gretchen

Whitmer. Otworth alleges that on Monday, May 11, 2020, he mailed a copy of a complaint against

Governor Whitmer and a check in the amount of $400 for the filing fee to this Court. Otworth

further alleges that his check was cashed on May 13, 2020, but Dorwin did not file Otworth’s

lawsuit. Otworth alleges that Dorwin did not file his lawsuit at the direction Magistrate Judge

Kent. (ECF No. 3 at PageID.15.)

       Otworth’s complaint is a pro se complaint subject to screening under to 28 U.S.C. §

1915(e)(2)(B), which provides that “[n]otwithstanding any filing fee, or any portion thereof, that

may have been paid, the court shall dismiss the case at any time if the court determines that,”

among other grounds, the action “is frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i). The

Sixth Circuit has held that “a district court may not sua sponte dismiss a complaint where the filing
    Case 1:20-cv-00453-JTN-SJB ECF No. 8 filed 06/02/20 PageID.25 Page 2 of 2




fee has been paid unless the court gives the plaintiff the opportunity to amend the complaint.”

Apple v. Glenn, 183 F.3d 477, 478 (6th Cir. 1999) (per curiam); see also Benson v. O’Brian, 179

F.3d 1014 (6th Cir. 1999). However, the court identified an exception to this rule. That is, a

district court may dismiss a complaint “for lack of subject matter jurisdiction pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure when the allegations of [the] complaint are totally

implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”

Apple, 183 F.3d at 478 (citing Hogans v. Lavine, 415 U.S. 528, 536–37 (1974)).

       Otworth’s amended complaint falls comfortably within Apple’s exception.1 Apart from

the fact that Dorwin and Magistrate Judge Kent are not a state actors, and thus cannot be sued

under Section 1983, and 18 U.S.C. § 242 is a criminal statute that provides no private right of

action, United States v. Oguaju, 76 F. App’x 579, 581 (6th Cir. 2003), the Court’s docket shows

that on May 11, 2020,2 Otworth’s complaint was filed in Case No. 1:20-CV-405, captioned

Clarence Otworth v. Gretchen Whitmer. His instant action is thus devoid of merit.

       Accordingly, I recommend that Otworth’s action be DISMISSED.

Date: June 2, 2020                                            /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge


                                             NOTICE

        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


1
  Otworth’s second amended complaint (ECF No. 7), filed on May 29, 2020, was improperly
filed without a motion for leave to amend, as required by Federal Rule of Civil Procedure
15(a)(2). Otworth previously amended his complaint “once as a matter of course” pursuant to
Rule 15(a)(1) when he filed his amended complaint on May 26, 2020. (ECF No. 3.)
2
  The complaint was entered on May 12, 2020, and filed as of May 11, 2020.
                                                 2
